PROMISSORY NOTE

 

$ 684,210.52 Date: February 24, 2012

 

FOR VALUE RECEIVED, VelaTel Global Communications, Inc. (“Borrower”) promises to
pay to the order of Kevin J. Morrell Revocable Trust (“Lender”) the sum of Six
Hundred Eighty-Four Thousand Two Hundred Ten and 52/100 U.S. Dollars (“Principal
Amount”), together with interest at the rate of 10% per annum from the date
hereof.

 

From the Principal Amount, Lender shall deduct prior to disbursement 5% of the
Principal Amount as a loan set-up fee and as compensation for Lender’s due
diligence in connection with this Note (“Holdback”). The Holdback shall
nonetheless be included in the Principal Amount upon which interest shall
accrue. The amount Lender shall disburse to Borrower is $650,000.00

 

The entire Principal Amount, together with all interest accrued and unpaid,
shall be due and payable on the first anniversary from the date hereof
(“Maturity Date”). Borrower may prepay this Note in whole or in part prior to
the Maturity Date without penalty. Any partial payments shall be applied first
to costs of collection incident to any event of default, then to interest
accrued but unpaid, then to reduction of the Principal Amount. All interest on
this Note shall be computed on the basis of a 360-day year comprised of twelve
30-day months.

 

Should this Note be placed in the hands of an attorney for collection, Borrower
promises to pay such reasonable attorney fees and other costs of collection as
Lender may incur, whether or not suit is brought. Borrower hereby waives demand,
presentment, notice of dishonor, diligence in collecting, grace and notice of
protest.

 

Contemporaneously with the execution of this Note, Borrower is maker on a Note
with Isaac Organization, Inc. (“Isaac Note”). The Isaac Note provides that
Borrower and Isaac agree to add a conversion feature granting Isaac an option to
convert all or a portion of the balance of principal and interest due under the
Isaac Note to shares of Borrower’s Series A common stock (“Shares”). The details
of the conversion feature will be agreed to between the Parties when Borrower
has additional authorized Shares available for issuance. Upon such amendment or
substitution of the Isaac Note, Borrower agrees to amend or substitute this Note
with a Note containing identical conversion features to the amended or
substituted Isaac Note.

 

VELATEL GLOBAL COMMUNICATIONS, INC.

 

 

 

By /s/ George Alvarez                                  

George Alvarez, its Chief Executive Officer

 





 

